DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Giuseppe Molaro (applicant’s representative) on 06/02/2021.

The application has been amended as follows: 
Regarding claim 9, line 10-11, “using one or more fingers of the one hand holding the handle” has been deleted.
Regarding claim 12, lines 4-5, “using the one or more fingers of the one hand holding the handle” has been deleted.
 Regarding claims 15-20, the claims have been cancelled.

Reasons for Allowance

Claims 9-14 and 21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 9, the prior art fails to anticipate, and/or render obvious either solely or in combination: “wherein the pusher includes one or more spring-loaded pins movable between a compressed position and an extended position wherein: when in the compressed position, the pusher is arranged and configured to slidably translate within the needle lumen and when in the extended position, the one or more spring-loaded pins are received within one or more holes formed in the handle to prevent the pusher from slidably translating within the needle lumen”.
Claims 10-14, and 21 depend upon allowable claim 9 and are considered to be allowable as well due to their dependency upon an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793